ACCEPTED
                                                                           01-15-00284-cv
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      4/14/2015 2:16:30 PM
                                                                       CHRISTOPHER PRINE
                                                                                    CLERK

                        NO. 01-15-00284-CV

                                                          FILED IN
                                                   1st COURT OF APPEALS
            IN THE COURT OF APPEALS FOR THEHOUSTON, TEXAS
           FIRST DISTRICT OF TEXAS AT HOUSTON      4/14/2015 2:16:30 PM
             _________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk

                           Latrice Harris,
                             Appellant

                                 v.

              Highland Knolls Community Association,
                             Appellee
             _________________________________________

     DESIGNATION OF LEAD COUNSEL FOR APPELLEE
      HIGHLAND KNOLLS COMMUNITY ASSOCIATION
          _________________________________________

  From the Civil County Court at Law No. 2 of Harris County, Texas,
                    Trial Court Case No. 908,487
            _________________________________________

TO THE HONORABLE COURT:

     Appellee Highland Knolls Community Association (“Appellee”) in

the above captioned matter, files this Designation of Lead Counsel

pursuant to Texas Rule of Appellate Procedure 6.2 to notify the Court

that Dawn S. Holiday, State Bar No. 24046090, of Roberts Markel

Weinberg Butler Hailey PC, 2800 Post Oak Blvd., 57th Floor, Houston,




                                  1
Texas 77056, makes an appearance in this appeal as lead counsel of

record for Appellee.

     Attorney Cliff Davis of Roberts Markel Weinberg Butler Hailey

PC will serve as additional counsel for Appellee.



                                 Respectfully submitted,

                                 ROBERTS MARKEL WEINBERG BUTLER
                                 HAILEY PC

                                 /s/ Dawn S. Holiday
                                 ____________________________________
                                 DAWN S. HOLIDAY
                                 TBA No. 24046090
                                 Cliff Davis
                                 TBA No. 00792447
                                 2800 Post Oak Blvd, 57th Floor
                                 Houston, TX 77056
                                 (713) 840-1666
                                 Fax: (713) 840-9404
                                 dholiday@rmwbhlaw.com
                                 cdavis@rmwhbhlaw.com
                                 ATTORNEYS FOR APPELLEE,
                                 HIGHLAND KNOLLS COMMUNITY
                                 ASSOCIATION




                                    2
                 CERTIFICATE OF COMPLIANCE
     Pursuant to Rule 9.4 i(3) of the Texas Rules of Appellate

Procedure, I certify that the word count in this Designation of Lead

Counsel for Appellee is 87 words.


                                    /s/ Dawn S. Holiday
                                    _________________________________
                                    Dawn S. Holiday



                    CERTIFICATE OF SERVICE

     I hereby certify that pursuant to Tex. R. Civ. P. 21a, a true and

correct copy of the foregoing instrument was served upon the parties

listed below by fax, delivery service, messenger, mail, and/or through

the serving party’s electronic filing service provider, this 14th day of

April, 2015.

Via Regular Mail and
Via Certified Mail/RRR: 7010 2780 0003 0285 3297
Latrice L. Harris (Pro Se)
2310 Enchanted Park Lane
Katy, TX 77450


                                    /s/ Dawn S. Holiday
                                    ____________________________________
                                    Dawn S. Holiday



                                      3